     Timothy E. Warriner (SB#166128)
 1   Law Office of Timothy E. Warriner
     455 Capitol Mall, Suite 802
 2   Sacramento, CA 95814
     (916) 443-7141
 3
     Attorney for Defendant,
 4   Mihran Melkonyan
 5
                                   UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTSRICT OF CALIFORNIA
 7

 8                                                    )    No. 2:14-cr-00083 GEB
     UNITED STATES OF AMERICA,                        )
 9                                                    )    STIPULATION AND [PROPOSED] ORDER
                     Plaintiff,                       )    FOR TRANSCRIPTS OF IN CAMERA
10                                                    )    PROCEEDINGS
            vs.                                       )
11                                                    )
     MIHRAN KELKKONYAN,                               )
12                                                    )
                     Defendant                        )
13
            On February 7, 2017, the court held an in camera hearing concerning status of counsel.
14

15          Defense counsel requests a court order that the above in camera proceedings be

16   transcribed and provided, at this time, only to defense counsel. In the event defense counsel

17   references, in appellant’s briefing in the 9th Circuit, any part or parts of the February 7, 2017 in
18   camera proceedings, the parties agree and stipulate that without the need for additional court
19
     order, the court reporter can then provide a transcript of the referenced proceeding to the
20
     Assistant United States Attorney.
21
     DATED: May 10, 2019                                     /s/ Timothy E. Warriner, Attorney for
22                                                           Defendant, Mihran Melkonyan
23
     DATED: May 10, 2019                                     /s/ Michael D. Anderson, Assistant U.S.
24                                                           Attorney

25
     IT IS SO ORDERED
26

                                                       1
     Dated: May 10, 2019
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                           2
